
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5892
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 10, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To improve hydropower, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Hydropower Regulatory
			 Efficiency Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Promoting small hydroelectric power
				projects.
					Sec. 4. Promoting conduit hydropower projects.
					Sec. 5. FERC authority to extend preliminary permit
				periods.
					Sec. 6. Promoting hydropower development at nonpowered dams and
				closed loop pumped storage projects.
					Sec. 7. DOE study of pumped storage and potential hydropower
				from conduits.
				
			2.FindingsCongress finds that—
			(1)the hydropower industry currently employs
			 approximately 300,000 workers across the United States;
			(2)hydropower is the
			 largest source of clean, renewable electricity in the United States;
			(3)as of the date of enactment of this Act,
			 hydropower resources, including pumped storage facilities, provide—
				(A)nearly 7 percent of the electricity
			 generated in the United States; and
				(B)approximately 100,000 megawatts of electric
			 capacity in the United States;
				(4)only 3 percent of
			 the 80,000 dams in the United States generate electricity, so there is
			 substantial potential for adding hydropower generation to nonpowered dams;
			 and
			(5)according to one study, by utilizing
			 currently untapped resources, the United States could add approximately 60,000
			 megawatts of new hydropower capacity by 2025, which could create 700,000 new
			 jobs over the next 13 years.
			3.Promoting small
			 hydroelectric power projectsSubsection (d) of section 405 of the Public
			 Utility Regulatory Policies Act of 1978 (16 U.S.C. 2705) is amended by
			 striking 5,000 and inserting 10,000.
		4.Promoting conduit
			 hydropower projects
			(a)Applicability
			 of, and exemption from, licensing requirementsSection 30 of the Federal Power Act
			 (16 U.S.C.
			 823a) is amended—
				(1)by striking
			 subsections (a) and (b) and inserting the following:
					
						(a)(1)A qualifying conduit
				hydropower facility shall not be required to be licensed under this
				part.
							(2)(A)Any person, State, or
				municipality proposing to construct a qualifying conduit hydropower facility
				shall file with the Commission a notice of intent to construct such facility.
				The notice shall include sufficient information to demonstrate that the
				facility meets the qualifying criteria.
								(B)Not later than 15 days after receipt of a
				notice of intent filed under subparagraph (A), the Commission shall—
									(i)make an initial determination as to
				whether the facility meets the qualifying criteria; and
									(ii)if the Commission makes an initial
				determination, pursuant to clause (i), that the facility meets the qualifying
				criteria, publish public notice of the notice of intent filed under
				subparagraph (A).
									(C)If, not later than 45 days after the date
				of publication of the public notice described in subparagraph (B)(ii)—
									(i)an entity contests whether the
				facility meets the qualifying criteria, the Commission shall promptly issue a
				written determination as to whether the facility meets such criteria; or
									(ii)no entity contests whether the
				facility meets the qualifying criteria, the facility shall be deemed to meet
				such criteria.
									(3)For purposes of this section:
								(A)The term conduit means
				any tunnel, canal, pipeline, aqueduct, flume, ditch, or similar manmade water
				conveyance that is operated for the distribution of water for agricultural,
				municipal, or industrial consumption and not primarily for the generation of
				electricity.
								(B)The term qualifying conduit
				hydropower facility means a facility (not including any dam or other
				impoundment) that is determined or deemed under paragraph (2)(C) to meet the
				qualifying criteria.
								(C)The term qualifying
				criteria means, with respect to a facility—
									(i)the facility is constructed,
				operated, or maintained for the generation of electric power and uses for such
				generation only the hydroelectric potential of a non-federally owned
				conduit;
									(ii)the facility has an installed
				capacity that does not exceed 5 megawatts; and
									(iii)on or before the date of
				enactment of the Hydropower Regulatory Efficiency Act of 2012, the facility is
				not licensed under, or exempted from the license requirements contained in,
				this part.
									(b)Subject to
				subsection (c), the Commission may grant an exemption in whole or in part from
				the requirements of this part, including any license requirements contained in
				this part, to any facility (not including any dam or other impoundment)
				constructed, operated, or maintained for the generation of electric power which
				the Commission determines, by rule or order—
							(1)utilizes for such
				generation only the hydroelectric potential of a conduit; and
							(2)has an installed
				capacity that does not exceed 40
				megawatts.
							.
				(2)in subsection (c),
			 by striking subsection (a) and inserting subsection
			 (b); and
				(3)in subsection (d),
			 by striking subsection (a) and inserting subsection
			 (b).
				(b)Conforming
			 amendmentSubsection (d) of section 405 of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2705), as amended, is
			 further amended by striking subsection (a) of such section 30
			 and inserting subsection (b) of such section 30.
			5.FERC authority to
			 extend preliminary permit periodsSection 5 of the Federal Power Act
			 (16 U.S.C.
			 798) is amended—
			(1)by designating the first, second, and third
			 sentences as subsections (a), (c), and (d), respectively; and
			(2)by inserting after subsection (a) (as so
			 designated) the following:
				
					(b)The Commission may
				extend the period of a preliminary permit once for not more than 2 additional
				years beyond the 3 years permitted by subsection (a) if the Commission finds
				that the permittee has carried out activities under such permit in good faith
				and with reasonable
				diligence.
					.
			6.Promoting
			 hydropower development at nonpowered dams and closed loop pumped storage
			 projects
			(a)In
			 generalTo improve the regulatory process and reduce delays and
			 costs for hydropower development at nonpowered dams and closed loop pumped
			 storage projects, the Federal Energy Regulatory Commission (referred to in this
			 section as the Commission) shall investigate the feasibility of
			 the issuance of a license for hydropower development at nonpowered dams and
			 closed loop pumped storage projects in a 2-year period (referred to in this
			 section as a 2-year process). Such a 2-year process shall include
			 any prefiling licensing process of the Commission.
			(b)Workshops and
			 pilotsThe Commission shall—
				(1)not later than 60
			 days after the date of enactment of this Act, hold an initial workshop to
			 solicit public comment and recommendations on how to implement a 2-year
			 process;
				(2)develop criteria
			 for identifying projects featuring hydropower development at nonpowered dams
			 and closed loop pumped storage projects that may be appropriate for licensing
			 within a 2-year process;
				(3)not later than 180
			 days after the date of enactment of this Act, develop and implement pilot
			 projects to test a 2-year process, if practicable; and
				(4)not later than 3
			 years after the date of implementation of the final pilot project testing a
			 2-year process, hold a final workshop to solicit public comment on the
			 effectiveness of each tested 2-year process.
				(c)Memorandum of
			 understandingThe Commission shall, to the extent practicable,
			 enter into a memorandum of understanding with any applicable Federal or State
			 agency to implement a pilot project described in subsection (b).
			(d)Reports
				(1)Pilot projects
			 not implementedIf the Commission determines that no pilot
			 project described in subsection (b) is practicable because no 2-year process is
			 practicable, not later than 240 days after the date of enactment of this Act,
			 the Commission shall submit to the Committee on Energy and Commerce of the
			 House of Representatives and the Committee on Energy and Natural Resources of
			 the Senate a report that—
					(A)describes the
			 public comments received as part of the initial workshop held under subsection
			 (b)(1); and
					(B)identifies the
			 process, legal, environmental, economic, and other issues that justify the
			 determination of the Commission that no 2-year process is practicable, with
			 recommendations on how Congress may address or remedy the identified
			 issues.
					(2)Pilot projects
			 implementedIf the Commission develops and implements pilot
			 projects involving a 2-year process, not later than 60 days after the date of
			 completion of the final workshop held under subsection (b)(4), the Commission
			 shall submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that—
					(A)describes the
			 outcomes of the pilot projects;
					(B)describes the
			 public comments from the final workshop on the effectiveness of each tested
			 2-year process; and
					(C)(i)outlines how the
			 Commission will adopt policies under existing law (including regulations) that
			 result in a 2-year process for appropriate projects;
						(ii)outlines how the Commission will
			 issue new regulations to adopt a 2-year process for appropriate projects;
			 or
						(iii)identifies the process, legal,
			 environmental, economic, and other issues that justify a determination of the
			 Commission that no 2-year process is practicable, with recommendations on how
			 Congress may address or remedy the identified issues.
						7.DOE study of
			 pumped storage and potential hydropower from conduits
			(a)In
			 generalThe Secretary of Energy shall conduct a study—
				(1)(A)of the technical
			 flexibility that existing pumped storage facilities can provide to support
			 intermittent renewable electric energy generation, including the potential for
			 such existing facilities to be upgraded or retrofitted with advanced
			 commercially available technology; and
					(B)of the technical potential of existing
			 pumped storage facilities and new advanced pumped storage facilities, to
			 provide grid reliability benefits; and
					(2)(A)to identify the range of
			 opportunities for hydropower that may be obtained from conduits (as defined by
			 the Secretary) in the United States; and
					(B)through case studies, to assess
			 amounts of potential energy generation from such conduit hydropower
			 projects.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Energy shall submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that describes the results of the study conducted under subsection
			 (a), including any recommendations.
			
	
		
			Passed the House of
			 Representatives July 9, 2012.
			Karen L. Haas,
			Clerk
		
	
